Title: From Thomas Jefferson to Albert Gallatin, 6 November 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:Jefferson to 
                        mr Gallatin 
                     
                     Nov. 6. 05.
                  
                  In the case of L. H. Guerlain of New Orleans, it is undeniable that a fraud on the revenue was meditated. yet under all the circumstances of the case I am of  opinion he will be sufficiently punished by forfieting the difference between his invoice & the appraisement stated to be 7548.45 D by the paiment of duties 9,500. D. and by the loss by the proceeds of sales. the chief motive which in other cases might restrain the disposition to remit, would be the interest given by law to the customhouse officer, or informer. but I understand the officer was to give an exorbitant fee to his atty in the case, if he obtained a conviction. this compleatly does away all regard to his interest and places him under our eye in the most unfavorable light. if lawyers are to be urged to use all the resources of their profession, by exorbitant fees, to convict those accused, the next step will be the subornation of witnesses, & other foul practices. proceedings leading to such oppression of individuals should be marked with the disapprobation of government. knowing as I do the correct character of mr Brown, I am at a loss to account for this act of impropriety, and think the request of an explanation (if the fact be true) would be a proper admonition to guard his future conduct. Affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               